UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2111


LEA-ANN RAINES,

                    Plaintiff - Appellant,

             v.

KILOLO KIJAKAZI, Acting Commissioner of Social Security,

                    Defendant - Appellee,

             and

SOCIAL SECURITY ADMINISTRATION,

                    Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:19-cv-00039-EKD-JCH)


Submitted: January 25, 2022                                       Decided: April 18, 2022


Before HARRIS and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lea-Ann Raines, Appellant Pro Se. Evelyn Rose Marie Protano, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lea-Ann Raines appeals the district court’s order accepting the recommendation of

the magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of

Raines’ application for disability insurance benefits. “In social security proceedings, a

court of appeals applies the same standard of review as does the district court. That is, a

reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Brown v.

Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

quotation marks omitted). “Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion. It consists of more than a mere scintilla of

evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207

(4th Cir. 2015) (citation and internal quotation marks omitted).        “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Raines’ claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. Raines v. Saul, No. 5:19-cv-00039-EKD-JCH

(W.D. Va. Sept. 29, 2020). We dispense with oral argument because the facts and legal

                                             2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3